 


114 HR 2945 IH: Fairness in Respondent Selection Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2945 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Welch introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To require the administering authority to determine an individual countervailable subsidy rate upon request if four or fewer exporters and producers are involved in the investigation or review, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fairness in Respondent Selection Act of 2015. 2.Requirement to determine individual countervailable subsidy rate if four or fewer exporters and producers are involved in the investigation or review (a)In generalSection 777A(e) of the Tariff Act of 1930 (19 U.S.C. 1677f–1(e)) is amended by adding at the end the following: 
 
(3)Individual subsidy rate upon request 
(A)In generalIf the administering authority determines under paragraph (2) that it is not practicable to determine an individual countervailable subsidy rate for an exporter or producer and the number of exporters and producers involved in the investigation or review is not more than 4, the administering authority shall, at the request of the exporter or producer, determine an individual countervailable subsidy rate for the exporter or producer. (B)Rule of constructionSubparagraph (A) may not be construed as specifying that more than 4 exporters and producers constitutes a large number of exporters and producers for purposes of paragraph (2).. 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) shall apply to any investigation or review initiated by the administering authority on or after March 1, 2015. (2)Administering authority definedIn this subsection, the term administering authority has the meaning given that term in section 771(1) of the Tariff Act of 1930 (19 U.S.C. 1677(1)). 
 
